DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 (3) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Application No. 16/927,937 needs to be updated.  
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,787,683 B1 (hereafter’683). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘683 discloses an automated multi-module cell processing system comprising: an electroporation module comprising an automated liquid handling device and a multi-unit electroporation module, wherein each electroporation module comprises a housing configured to engage with a pipette from the automated liquid handling device; an electroporation cuvette comprising an electroporation chamber defined by walls and wherein the electroporation cuvette is configured to receive a liquid from the automated liquid handling device; and a sipper in fluid communication with the electroporation chamber, wherein the sipper is configured for intake and output of a sample comprising cells to be electroporated in the electroporation cuvette; and a growth module; a recovery module; and a processor.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4 and 8-10 of U.S. Patent No. 10,738,827 B2 (hereafter ‘827). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘827 discloses an  automated multi-module cell processing system comprising: an electroporation module comprising an automated liquid handling device, and electroporation station, and a multi-unit electroporation device, wherein each electroporation device comprises a housing that houses an engagement member and a filter; an electroporation cuvette comprising an electroporation chamber defined by walls and at least two electrodes wherein the electrodes are parallel to one another and wherein the electroporation chamber is in fluid communication with the filter; and a sipper in fluid communication with the electroporation chamber, wherein the sipper is configured for intake and output of the cells and/or material to be electroporated in the vessel; and wherein the engagement members of the units are configured such that the electroporation device can engage with the pipetting device; and a growth module; at least one receptacle for cells to be electroporated; a recovery module; and a processor.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,316 B2 (hereafter ‘316). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘316 discloses an automated stand-alone multi-module cell editing instrument comprising: a housing configured to house all or some of the modules; a receptacle configured to receive cells; one or more receptacles configured to receive nucleic acids; a growth module for growing cells for transformation; a transformation module configured to introduce the nucleic acids into the cells; a nuclease-directed editing module configured to allow the introduced nucleic acids to edit nucleic acids in the cells; a processor configured to operate the automated multi-module cell editing instrument based on user input and/or selection of a pre-programmed script; and an automated liquid handling system to move liquids from the cell receptacle to the growth module, from the growth module to the transformation module and from the transformation module to the nuclease-directed editing module without user intervention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799